--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
 EXECUTION COPY



AMENDED AND RESTATED
 
NOTE PURCHASE AGREEMENT
 
 
by and among
 
 
MERRILL LYNCH MORTGAGE CAPITAL INC.,
 
as an Investor,
 
 
 
COMPUCREDIT FUNDING CORP.,
 
as Transferor,
 
 
COMPUCREDIT CORPORATION,
 
as Servicer,
 


 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
 


 
as Issuer
 
 
 
(Variable Funding Notes, Series 2004-One, Class A, Class B, and Class C)
 


 
Dated as of March 1, 2010
 

{O1516654;4}
   



 
 

--------------------------------------------------------------------------------

 

Table of Contents
 



        Page
ARTICLE I DEFINITIONS
      1
SECTION 1.1
Defined Terms.
    1
SECTION 1.2
Other Terms
    6
SECTION 1.3
Computation of Time Periods
    6
ARTICLE II PURCHASE AND SALE
      6
SECTION 2.1
Purchase and Sale of the Offered Notes
    6
SECTION 2.2
Purchases of Note Principal Balance Increases
    7
SECTION 2.3
[Reserved]
    7
SECTION 2.4
Note Interest, Additional Interest, Fees and Other Costs and Expenses
    7
SECTION 2.5
Payments and Computations, Etc
    8
ARTICLE III CONDITIONS PRECEDENT
      8
SECTION 3.1
Conditions Precedent on the Effective Date
    8
SECTION 3.2
Conditions Precedent on each Increase Date
    8
ARTICLE IV REPRESENTATIONS AND WARRANTIES
      9
SECTION 4.1
Representations and Warranties of the Issuer, the Transferor and the Servicer
    9
SECTION 4.2
Covenants of the Issuer, the Transferor and the Servicer
    11
SECTION 4.3
Periodic Notices and Reports
    13
SECTION 4.4
Representations and Warranties of the Investors
    14
ARTICLE V INDEMNIFICATION; EXPENSES; RELATED MATTERS
      14
SECTION 5.1
Indemnities by the Transferor
    14
SECTION 5.2
Yield Protection
    15
SECTION 5.3
Taxes
    15
SECTION 5.4
Other Costs and Expenses; Breakage Costs
    16
SECTION 5.5
Indemnities by the Servicer
    16

 
 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VI MISCELLANEOUS
      16
SECTION 6.1
Term of Agreement; Survival
    16
SECTION 6.2
Waivers; Amendments
    16
SECTION 6.3
Notices; Payments
    17
SECTION 6.4
Governing Law; Submission to Jurisdiction; Appointment of Service Agent
    18
SECTION 6.5
Integration
    18
SECTION 6.6
Severability of Provisions
    18
SECTION 6.7
Counterparts; Facsimile Delivery
    19
SECTION 6.8
Successors and Assigns; Binding Effect
    19
SECTION 6.9
Confidentiality Agreement
    19
SECTION 6.10
No Bankruptcy Petition Against the Issuer or the Transferor
    19
SECTION 6.11
No Recourse Against Issuer
    19
SECTION 6.12
Limitation of Liability
    19
SECTION 6.13
Amounts Limited to Available Collections
    19
SECTION 6.14
Transferor Net Worth
    19




SCHEDULES AND EXHIBITS


EXHIBIT A                      Increase Notice
EXHIBIT B                      Tradenames of Transferor
EXHIBIT C                      Form of Daily Servicing Report


SCHEDULE 1

{O1516654;4}
 
 

 


 
ii

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of March 1, 2010 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), is by and among MERRILL LYNCH MORTGAGE CAPITAL INC., a
Delaware corporation, as an investor (together with its successors and assigns,
the “Investors”), COMPUCREDIT FUNDING CORP., a Nevada corporation, as transferor
(together with its successors and assigns in such capacity, the “Transferor”),
COMPUCREDIT CORPORATION, a Georgia corporation, as servicer (together with its
successors and assigns, the “Servicer”) and COMPUCREDIT CREDIT CARD MASTER NOTE
BUSINESS TRUST, a Nevada business trust, as issuer (the “Issuer”).
 
W  I  T  N  E  S  S  E  T  H
 
WHEREAS, Investors, Transferor, Servicer and Issuer previously entered into the
Note Purchase Agreement, dated as of January 30, 2004 (as amended from time to
time, the “Original Agreement”)
 
WHEREAS, the Issuer previously issued Class A Notes, Class B Notes, Class C
Notes and Class D Notes (the “Notes”) pursuant to the Original Supplement (as
defined in the Indenture Supplement) and the Indenture;
 
WHEREAS, on the terms and conditions specified in the Original Agreement, the
Transfer and Servicing Agreement, the Indenture and the Indenture Supplement,
the Transferor caused the Issuer to sell the Class A Notes, Class B Notes and
Class C Notes (the “Offered Notes”) to the Investors on the Effective Date; and
 
WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement in accordance with the provisions of Section 6.2(b) of the
Original Agreement to read in its entirety as set below, including but not
limited to splitting the existing Class C Notes (the "Existing Class C Notes")
into two subclasses of notes, the Class C-1 Notes and Class C-2 Notes.
 
NOW THEREFORE, pursuant to Section 6.2(b) of the Original Agreement, the parties
hereby agree that effective on and as of the Amendment Date (as defined below),
the Original Agreement is hereby amended to read in its entirety as follows:
 
In consideration of the premises and the mutual covenants herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I
 
 
DEFINITIONS
 
SECTION 1.1 Defined Terms.
 
  Capitalized terms used herein (including in the preamble and recitals hereof)
and not defined herein are defined in, or incorporated by reference into, the
Indenture, the Indenture Supplement or the Transfer and Servicing Agreement, as
applicable.  Additionally, the following terms shall have the following meanings
for all purposes of this Agreement:
 
“Adjusted Net Portfolio Yield” shall mean, with respect to any Monthly Period,
the annualized percentage equivalent of a fraction, (A) the numerator of which
is equal to (1) Reallocated Series Finance Charge Collections with respect to
such Monthly Period, plus (2) without duplication of amounts referred to in
clause (1) above, the amount of Interchange to be included as Series 2004-One
Allocable Finance Charge Collections for such Monthly Period pursuant to
subsection 3.01(c) of the Indenture Supplement, plus (3) any Interest Rate Cap
Payments for the related Distribution Date, plus (4) any Pre-Funding Investment
Proceeds, Yield Supplement Investment Proceeds and Incentive Servicing Fee
Investment Proceeds, plus (5) the amount of funds, if any, to be withdrawn from
the Yield Supplement Account that, pursuant to subsection 4.15(c) of the
Indenture Supplement, are required to be included in Available Funds on such
Distribution Date, minus (6) the Series Default Amount for the Distribution Date
with respect to such Monthly Period, minus (7) the amount set forth in Item 1 of
Schedule 1 hereto and (B) the denominator of which is the Average Note Principal
Balance for such Monthly Period.
 
 
1

--------------------------------------------------------------------------------

 
“Adjusted Net Yield” means, with respect to any Monthly Period, (a) the Adjusted
Net Portfolio Yield with respect to such Monthly Period minus (b) the Base Rate
with respect to such Monthly Period.
 
“Agreement” is defined in the preamble.
 
“Amendment Date” means March 1, 2010.
 
“Backup Servicing Agreement” means the Backup Servicing Agreement, dated as of
January 30, 2004 and as amended from time to time, by and among the Indenture
Trustee, the Issuer, the Servicer, the Transferor and First National Bank of
Omaha, as the Backup Servicer.
 
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq., as amended.
 
“Class A Additional Interest” is defined  in Section 2.4.
 
“Class A Daily Interest” is defined  in Section 2.4.
 
“Class A Interest Rate” means (a) for any Interest Period, LIBOR for such
Interest Period and (b) for the remaining portion of any Interest Period during
which any Class A Note Principal Balance Increase is purchased by the Investors
on a day other than on the first day of the Interest Period (each, a “Class A
Stub Period”), LIBOR for that Class A Stub Period, in each case as determined in
accordance with Section 2.4, and in each case plus the then applicable Class A
Margin.
 
“Class A Interest Shortfall” is defined in Section 2.4.
 
“Class A Margin” is defined in the Fee Letter.
 
“Class A Maximum Principal Amount” means an amount not to exceed the amount set
forth in Item 2(a) of Schedule 1 hereto; minus the aggregate outstanding
principal amount of notes issued by the Issuer (other than the Offered Notes)
and purchased pursuant to the Master Repurchase Agreement that have total credit
enhancement greater than or equal to the total credit enhancement provided to
the Class A Notes; provided, however that at any time the Class A Maximum
Principal Amount shall not be more than the amount that equals the amount set
forth in Item 2(b) of Schedule 1 hereto.
 
“Class A Monthly Interest” is defined in Section 2.4.
 
“Class A Stub Period” is defined in the definition of “Class A Interest Rate.”
 
“Class B Additional Interest” is defined  in Section 2.4.
 
“Class B Daily Interest” is defined  in Section 2.4.
 
“Class B Interest Rate” means (a) for any Interest Period, LIBOR for such
Interest Period and (b) for the remaining portion of any Interest Period during
which any Class B Note Principal Balance Increase is purchased by the Investors
on a day other than on the first day of the Interest Period (each, a “Class B
Stub Period”), LIBOR for that Class B Stub Period, in each case as determined in
accordance with Section 2.4, and in each case plus the then applicable Class B
Margin.
 
“Class B Interest Shortfall” is defined in Section 2.4.
 
“Class B Margin” is defined in the Fee Letter.
 
 
2

--------------------------------------------------------------------------------

 
“Class B Maximum Principal Amount” means an amount not to exceed the amount set
forth in Item 3(a) of Schedule 1 hereto; minus the aggregate outstanding
principal amount of notes issued by the Issuer (other than the Offered Notes)
and purchased pursuant to the Master Repurchase Agreement that have total credit
enhancement greater than or equal to the total credit enhancement provided to
the Class B Notes but less than the Class A Notes; provided, however that at any
time the Class B Maximum Principal Amount shall not be more than the amount that
equals the amount set forth in Item 3(b) of Schedule 1 hereto.
 
“Class B Monthly Interest” is defined in Section 2.4.
 
“Class B Stub Period” is defined in the definition of “Class B Interest Rate.”
 
“Class C Maximum Principal Amount” means an amount not to exceed the amount set
forth in Item 4 of Schedule 1 hereto minus the aggregate principal amount of
notes issued by the Issuer (other than the Offered Notes) and purchased pursuant
to the Master Repurchase Agreement that have total credit enhancement greater
than or equal to the total credit enhancement provided to the Class B Notes and
Class C Notes.
 
“Class C-1 Additional Interest” is defined in Section 2.4.
 
“Class C-1 Daily Interest” is defined  in Section 2.4.
 
“Class C-1 Interest Rate” means (a) for any Interest Period, LIBOR for such
Interest Period and (b) for the remaining portion of any Interest Period during
which any Class C-1 Note Principal Balance Increase is purchased by the
Investors on a day other than on the first day of the Interest Period (each, a
“Class C-1 Stub Period”), LIBOR for that Class C-1 Stub Period, in each case as
determined in accordance with Section 2.4, and in each case plus the then
applicable Class C-1 Margin.
 
“Class C-1 Interest Shortfall” is defined in Section 2.4.
 
“Class C-1 Margin” is defined in the Fee Letter.
 
 “Class C-1 Monthly Interest” is defined in Section 2.4.
 
“Class C-1 Stub Period” is defined in the definition of “Class C-1 Interest
Rate.”
 
“Class C-2 Additional Interest” is defined in Section 2.4.
 
“Class C-2 Daily Interest” is defined  in Section 2.4.
 
 
3

--------------------------------------------------------------------------------

 
“Class C-2 Interest Rate” means (a) for any Interest Period, LIBOR for such
Interest Period and (b) for the remaining portion of any Interest Period during
which any Class C-2 Note Principal Balance Increase is purchased by the
Investors on a day other than on the first day of the Interest Period (each, a
“Class C-2 Stub Period”), LIBOR for that Class C-2 Stub Period, in each case as
determined in accordance with Section 2.4, and in each case plus the then
applicable Class C-2 Margin; provided, however, that to the extent the Class C-2
Margin for such Interest Period or Class C-2 Stub Period is 0%, then the Class
C-2 Interest Rate for such period shall be 0%.
 
“Class C-2 Interest Shortfall” is defined in Section 2.4.
 
“Class C-2 Margin” is defined in the Fee Letter.
 
“Class C-2 Monthly Interest” is defined in Section 2.4.
 
“Class C-2 Stub Period” is defined in the definition of “Class C-2 Interest
Rate.”
 
“Closing Date” means January 30, 2004.
 
“Commitment Percentage” means, for each Investor and for each Class, the
percentage set forth immediately below such Investor’s name on the signature
pages of this Agreement or in any assignment to an Investor in accordance with
the provisions set forth herein; provided, however, that the aggregate
Commitment Percentage with respect to all of the Investors shall at all times
equal 100%.
 
“CompuCredit” means CompuCredit Corporation, a Georgia corporation, and its
successors and permitted assigns.
 
“Effective Date” is defined in subsection 2.1(a).
 
“ERISA” means The Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
 
“Excepted Persons” is defined in Section 6.9.
 
“Excluded Liabilities” is defined in Section 5.1.
 
“Excluded Taxes” means, with respect to any Indemnified Party, (i) any tax
(including any franchise tax) imposed on or measured by the gross or net income,
branch profits, gross or net receipts, capital, net worth and similar items
(including any interests, penalties or additions with respect thereto) of such
Indemnified Party by the United States and by the jurisdictions or political
subdivision or taxing authority thereof in which such Indemnified Party’s
principal office or lending offices are located or are resident, managed or
controlled or in which such Indemnified Party or lending office is incorporated
or organized or otherwise doing business, (ii) in the case of the United States
or any state thereof (including the District of Columbia), any taxes imposed by
the United States by means of withholding at the source unless such withholding
results from a change in applicable law, treaty or regulations or the
interpretation or administration thereof after the date such Indemnified Party
becomes entitled to the benefits of any of the Transaction Documents with
respect to the Class A Note Principal Balance, Class B Note Principal Balance or
Class C Note Principal Balance, as applicable, or portion thereof affected by
such change (provided that taxes withheld pursuant to Section 1446 of the Code
shall be Excluded Taxes in any event), (iii) any taxes to which an Indemnified
Party is subject (to the extent of the tax rate then in effect) on the date this
Agreement is executed or to which an Indemnified Party would be subject on such
date if a payment hereunder had been received by such Person on such date, and
with respect to any Indemnified Party that becomes a party hereto after the date
hereof, any taxes to which such Indemnified Party is subject on the date it
becomes a party hereto (other than in each case taxes for which each of the
other Indemnified Parties is entitled to reimbursement pursuant to the terms of
this Agreement), and (iv) taxes to which the Indemnified Party becomes subject
subsequent to the date referred to in clause (iii) above as a result of a change
in residence, place of incorporation, or principal place of business of such
Indemnified Party, a change in the branch or lending office of such Indemnified
Party participating in the transactions specified herein or other similar
circumstances or as a result of the recognition by an Indemnified Party of gain
on the sale, assignment or participation by such Indemnified Party of any
interest to which it is entitled hereunder or under the  other Transaction
Documents.
 
“Expiration Date” means the earlier to occur of (i) the Scheduled Expiration
Date and (ii) the occurrence of an Early Redemption Event.
 
“Fee Letter”  means the letter agreement, dated as of the Amendment Date,
between the Transferor and the Investor, setting forth, among other things, the
Class A Margin, Class B Margin, Class C-1 Margin, Class C-2 Margin and the
Unused Fee.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.
 
“Increase Date” shall mean a date upon which a Note Principal Balance Increase
occurs.
 
“Increase Notice” is defined in subsection 2.2(c).
 
“Indemnified Amounts” is defined in Section 5.1.
 
“Indemnified Parties” is defined in Section 5.1.
 
“Indenture” means the Master Indenture, dated as of July 14, 2000, by and among
the Issuer, the Servicer and the Indenture Trustee, as the same may from time to
time be amended, supplemented or otherwise modified and in effect.
 
“Indenture Supplement” means the Amended and Restated Series 2004-One Indenture
Supplement, dated as of March 1, 2010, to the Master Indenture, by and among the
Issuer, the Servicer and the Indenture Trustee, as the same may from time to
time be amended, supplemented or otherwise modified and in effect.
 
“Indenture Trustee” means The Bank of New York Mellon, a New York banking
corporation, as indenture trustee, and its successors and assigns in such
capacity.
 
“Initial Note Principal Balance” is defined in the Indenture Supplement.
 
“Insolvency Event”  means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.
 
4

--------------------------------------------------------------------------------

 
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
 
“Investors” is defined in the preamble.
 
“Issuer” is defined in the preamble.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
 
“LIBOR” is defined in Section 2.4.
 
“LIBOR Determination Date” means the second Business Day prior to the
commencement of each LIBOR Period.  For purposes of this definition, a “Business
Day” is any day on which banks in London and New York are open for the
transaction of international business.
 
“LIBOR Period” is defined in Section 2.4.
 
“Master Repurchase Agreement” is defined in Item 5 of Schedule 1 hereto.
 
“Maximum Principal Amount” means the sum of the Class A Maximum Principal
Amount, Class B Maximum Principal Amount and Class C Maximum Principal Amount.
 
“1940 Act” means The Investment Company Act of 1940, as amended.
 
“Note Principal Balance” is defined in the Indenture Supplement.
 
“Note Principal Balance Increase” is defined in the Indenture Supplement.
 
“Notes” is defined in the recitals.
 
“Offered Notes” is defined in the recitals.
 
“Owner Trustee” means Wilmington Trust FSB, a federal savings bank, as owner
trustee of the Issuer, and its successors and assigns in such capacity.
 
“payor” is defined in Section 5.3.
 
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA.
 
“Potential Early Redemption Event”  means an event which, but for the lapse of
time or the giving of notice, or both, would constitute an Early Redemption
Event.
 
“Proprietary Information” means with respect to information furnished to the
Investors pursuant to clauses 4.3(a)(vii) and (viii), (a) confidential or
proprietary information relating to pricing or compensation paid by the Servicer
to any third parties with whom the Servicer has a contractual relationship that
directly relates to the Receivables and the performance by the Servicer or such
third parties of their obligations under such agreements; (b) data on an
account-by-account basis, modeling results or projections, account management
strategies; and (c) other similar information that the Servicer reasonably
regards as proprietary to its business; provided, however, that Proprietary
Information shall not include (i) monthly reports containing complete and
accurate data classified according to the data fields and other categories as
set forth in Exhibit B to the Indenture Supplement and (ii) the tax treatment
and tax structure of the transactions contemplated herein.
 
“recipient” is defined in Section 5.3.
 
 
5

--------------------------------------------------------------------------------

 
“Reportable Event” is defined in Title IV of ERISA.
 
“Repurchase Transaction” is defined in Item 6 of Schedule 1 hereto.
 
“Requirements of Law” means, with respect to any Person, the certificate of
incorporation or articles of association and by-laws or other organizational or
governing documents of such Person, and any Law applicable to or binding upon
such Person or to which such Person is subject.
 
“Scheduled Expiration Date” means the January 2010 Payment Date, or such later
date to which the Scheduled Expiration Date may be extended (if extended) in the
sole discretion of the Investors in accordance with the terms of subsection
2.2(b).
 
“Servicer” is defined in the preamble.
 
“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities as such
value is established and liabilities evaluated for purposes of Section 101(32)
of the Bankruptcy Code, (b) the present fair salable value of the property of
such Person in an orderly liquidation of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person believes it is able to
realize upon its property and pay its debts and other liabilities as they mature
in the normal course of business, (d) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute unreasonably
small capital.
 
“Taxes” is defined in Section 5.3.
 
“Transaction Documents” means, collectively, this Agreement, the Fee Letter, the
Indenture, the Indenture Supplement, the Transfer and Servicing Agreement, each
Receivables Purchase Agreement, the Backup Servicing Agreement and all of the
other related instruments, documents and other agreements executed and delivered
by the Transferor, the Issuer or the Servicer, in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement,
dated as of July 14, 2000, by and among the Transferor, the Issuer, the Servicer
and the Indenture Trustee, as the same may from time to time be amended,
supplemented or otherwise modified and in effect.
 
“Transferor” is defined in the preamble.
 
“UCC”  means the applicable Uniform Commercial Code.
 
“Unused Fee” is defined in the Fee Letter.
 
SECTION 1.2 Other Terms.  All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term “including” means “including without limitation”; (g)
references to any Law refer to that Law as amended from time to time and include
any successor Law; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and permitted assigns; and (j) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.
 
SECTION 1.3 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.
 
ARTICLE II                      
 
PURCHASE AND SALE
 
SECTION 2.1 Purchase and Sale of the Offered Notes.  (a) The closing of the
purchase and sale of the Offered Notes took place at the Washington, D.C.
offices of Orrick, Herrington & Sutcliffe LLP on the Closing Date (such date,
the “Effective Date”).
 
(b) On the Effective Date, the Transferor caused the Issuer to issue to the
Investors, in the name of the Investors, the Offered Notes.
 
(c) On the Effective Date, the Transferor caused the Class A Notes, Class B
Notes and Existing Class C Notes, each dated the Effective Date, to be delivered
to the Investors, registered in the name of the Investors, having a maximum
principal amount equal to the Class A Maximum Principal Amount, Class B Maximum
Principal Amount and Class C Maximum Principal Amount, respectively, duly
authenticated in accordance with the provisions of the Indenture.
 
 
6

--------------------------------------------------------------------------------

 
(d) On the terms and subject to the conditions specified in the Original
Agreement and the Original Supplement, each Investor on the Effective Date made
available to the Transferor, on behalf of the Issuer, in same day funds, at such
bank or other location reasonably designated by the Transferor, an amount equal
to its Commitment Percentage of the Class A Initial Note Principal Balance,
Class B Initial Note Principal Balance and Class C Initial Note Principal
Balance.
 
(e) On the terms and subject to the conditions specified in this Agreement and
the Indenture Supplement, the Investors, from time to time during the period
from the Effective Date to the last day of the Revolving Period, have acquired
Note Principal Balance Increases by providing funds to the Transferor.
 
(f) On the Amendment Date and pursuant to the Indenture and the Indenture
Supplement, the Class C Noteholders will deposit the Existing Class C Notes with
the Note Registrar in exchange for the newly issued Class C-1 Notes and Class
C-2 Notes.
 
SECTION 2.2 Purchases of Note Principal Balance Increases.  (a) Subject to the
terms and conditions hereof, including Article III, in consideration for the
sale, assignment and transfer of the Offered Notes by the Transferor to the
Investors hereunder from time to time during the Revolving Period, on request of
the Transferor on behalf of the Issuer in accordance with subsection 2.2(c), the
Investors shall pay to the Issuer an amount equal in each instance to the lesser
of (i) the amount requested by the Issuer, (ii) the largest amount that will not
cause the aggregate Note Principal Balance to exceed the Maximum Principal
Amount and (iii) the largest amount for each Class of Offered Notes that will
not cause the Class A Note Principal Balance, the Class B Note Principal Balance
or the Class C Note Principal Balance to exceed the Class A Maximum Principal
Amount, Class B Maximum Principal Amount or Class C Maximum Principal Amount,
respectively.
 
(b) [Reserved].
 
(c) The purchase of each Note Principal Balance Increase shall be made pursuant
to the terms of an increase notice (the “Increase Notice”) in form substantially
similar to that attached hereto as Exhibit A, delivered by the Transferor, on
behalf of the Issuer, to Investors not later than 2:00 p.m. (New York City time)
on a Business Day which is not later than three (3) Business Days prior to the
proposed Increase Date.  Each such notice shall specify (i) the aggregate amount
of the Note Principal Balance Increase with regard to the Class A Notes, Class B
Notes and/or Class C Notes, as applicable, which amount must satisfy the
applicable minimum requirement set forth below and (ii) the proposed Increase
Date.  Any such notice, once given, shall be irrevocable.  The Issuer shall
deliver no more than four such notices to the Investors in any calendar month,
and each amount specified in any such notice must be in an aggregate amount of
not less than $5,000,000.  On the date of purchase of the Note Principal Balance
Increase, each Investor shall, upon satisfaction of the applicable conditions
set forth in Article III, make available to the Transferor, on behalf of the
Issuer, in same day funds, at such bank or other location reasonably designated
by the Transferor, on behalf of the Issuer, in its Increase Notice given
pursuant to this subsection 2.2(c), an amount equal to its Commitment Percentage
of the Note Principal Balance Increase.
 
SECTION 2.3 [Reserved].
 
SECTION 2.4 Note Interest, Additional Interest, Fees and Other Costs and
Expenses.  (a) The Issuer or the Transferor, as applicable, shall pay, as and
when due in accordance with the Indenture Supplement and this Agreement, all
fees hereunder and under the Fee Letter, the Class A Monthly Interest, the Class
B Monthly Interest, the Class C Monthly Interest, the Class A Additional
Interest, the Class B Additional Interest, the Class C Additional Interest and
all amounts payable by it pursuant to Article V, if any.
 
(b) The amount of interest (the “Class A Daily Interest”) allocable to the Class
A Notes with respect to any day falling in any Interest Period shall be an
amount equal to the sum of (a) the product of (i) the Class A Interest Rate for
that Interest Period, (ii) a fraction the numerator of which is 1 and the
denominator of which is 360 and (iii) the Class A Note Principal Balance as of
the close of business on the first day of such Interest Period, minus any
principal payments made on the Class A Notes during that Interest Period and on
or prior to that day; plus (b) for each Class A Note Principal Balance Increase
purchased by the Investors during that Interest Period and on or prior to such
day, the product of (i) the applicable Class A Interest Rate, (ii) a fraction
the numerator of which is 1 and the denominator of which is 360 and (iii) such
Class A Note Principal Balance Increase.  The amount of interest (the “Class A
Monthly Interest”) which shall accrue for the benefit of the Investors with
respect to any Interest Period shall be the sum of the Class A Daily Interest
for each day in such Interest Period.
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount (the “Class A Interest Shortfall”) equal to the excess, if
any, of (x) the Class A Monthly Interest for the Interest Period applicable to
the Distribution Date over (y) the amount available to be paid to the Investors
in respect of interest on such Distribution Date.  If there is a Class A
Interest Shortfall with respect to any Distribution Date, an additional amount
(“Class A Additional Interest”) shall be payable as provided herein to the
Investors on each Distribution Date following such Distribution Date on which
there was a Class A Interest Shortfall, to and including the Distribution Date
on which such Class A Interest Shortfall is paid to the Investors, equal to the
product of (i) the Class A Interest Rate for the current Interest Period, (ii) a
fraction the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360 and (iii) such Class A
Interest Shortfall remaining unpaid.  Notwithstanding anything to the contrary
herein, Class A Additional Interest shall be payable or distributed to the
Investors only to the extent permitted by applicable law.
 
(c) The amount of interest (the “Class B Daily Interest”) allocable to the Class
B Notes with respect to any day falling in any Interest Period shall be an
amount equal to the sum of (a) the product of (i) the Class B Interest Rate for
that Interest Period, (ii) a fraction the numerator of which is 1 and the
denominator of which is 360 and (iii) the Class B Note Principal Balance as of
the close of business on the first day of such Interest Period, minus any
principal payments made on the Class B Notes during that Interest Period and on
or prior to that day; plus (b) for each Class B Note Principal Balance Increase
purchased by the Investors during that Interest Period and on or prior to such
day, the product of (i) the applicable Class B Interest Rate, (ii) a fraction
the numerator of which is 1 and the denominator of which is 360 and (iii) such
Class B Note Principal Balance Increase.  The amount of interest (the “Class B
Monthly Interest”) which shall accrue for the benefit of the Investors with
respect to any Interest Period shall be the sum of the Class B Daily Interest
for each day in such Interest Period.
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount (the “Class B Interest Shortfall”) equal to the excess, if
any, of (x) the Class B Monthly Interest for the Interest Period applicable to
the Distribution Date over (y) the amount available to be paid to the Investors
in respect of interest on such Distribution Date.  If there is a Class B
Interest Shortfall with respect to any Distribution Date, an additional amount
(“Class B Additional Interest”) shall be payable as provided herein to the
Investors on each Distribution Date following such Distribution Date on which
there was a Class B Interest Shortfall, to and including the Distribution Date
on which such Class B Interest Shortfall is paid to the Investors, equal to the
product of (i) the Class B Interest Rate for the current Interest Period, (ii) a
fraction the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 360 and (iii) such Class B
Interest Shortfall remaining unpaid.  Notwithstanding anything to the contrary
herein, Class B Additional Interest shall be payable or distributed to the
Investors only to the extent permitted by applicable law.
 
(d) The amount of interest (the “Class C-1 Daily Interest”) allocable to the
Class C-1 Notes with respect to any day falling in any Interest Period shall be
an amount equal to the sum of (a) the product of (i) the Class C-1 Interest Rate
for that Interest Period, (ii) a fraction the numerator of which is 1 and the
denominator of which is 360 and (iii) the Class C-1 Note Principal Balance as of
the close of business on the first day of such Interest Period, minus any
principal payments made on the Class C-1 Notes during that Interest Period and
on or prior to that day; plus (b) for each Class C-1 Note Principal Balance
Increase purchased by the Investors during that Interest Period and on or prior
to such day, the product of (i) the applicable Class C-1 Interest Rate, (ii) a
fraction the numerator of which is 1 and the denominator of which is 360 and
(iii) such Class C-1 Note Principal Balance Increase.  The amount of interest
(the “Class C-1 Monthly Interest”) which shall accrue for the benefit of the
Investors with respect to any Interest Period shall be the sum of the Class C-1
Daily Interest for each day in such Interest Period.
 
7

--------------------------------------------------------------------------------

 
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount (the “Class C-1 Interest Shortfall”) equal to the excess, if
any, of (x) the Class C-1 Monthly Interest for the Interest Period applicable to
the Distribution Date over (y) the amount available to be paid to the Investors
in respect of interest on such Distribution Date.  If there is a Class C-1
Interest Shortfall with respect to any Distribution Date, an additional amount
(“Class C-1 Additional Interest”) shall be payable as provided herein to the
Investors on each Distribution Date following such Distribution Date on which
there was a Class C-1 Interest Shortfall, to and including the Distribution Date
on which such Class C-1 Interest Shortfall is paid to the Investors, equal to
the product of (i) the Class C-1 Interest Rate for the current Interest Period,
(ii) a fraction the numerator of which is the actual number of days in the
related Interest Period and the denominator of which is 360 and (iii) such
Class C-1 Interest Shortfall remaining unpaid.  Notwithstanding anything to the
contrary herein, Class C-1 Additional Interest shall be payable or distributed
to the Investors only to the extent permitted by applicable law.
 
(e) The amount of interest (the “Class C-2 Daily Interest”) allocable to the
Class C-2 Notes with respect to any day falling in any Interest Period shall be
an amount equal to the sum of (a) the product of (i) the Class C-2 Interest Rate
for that Interest Period, (ii) a fraction the numerator of which is 1 and the
denominator of which is 360 and (iii) the Class C-2 Note Principal Balance as of
the close of business on the first day of such Interest Period, minus any
principal payments made on the Class C-2 Notes during that Interest Period and
on or prior to that day; plus (b) for each Class C-2 Note Principal Balance
Increase purchased by the Investors during that Interest Period and on or prior
to such day, the product of (i) the applicable Class C-2 Interest Rate, (ii) a
fraction the numerator of which is 1 and the denominator of which is 360 and
(iii) such Class C-2 Note Principal Balance Increase.  The amount of interest
(the “Class C-2 Monthly Interest”) which shall accrue for the benefit of the
Investors with respect to any Interest Period shall be the sum of the Class C-2
Daily Interest for each day in such Interest Period.
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount (the “Class C-2 Interest Shortfall”) equal to the excess, if
any, of (x) the Class C-2 Monthly Interest for the Interest Period applicable to
the Distribution Date over (y) the amount available to be paid to the Investors
in respect of interest on such Distribution Date.  If there is a Class C-2
Interest Shortfall with respect to any Distribution Date, an additional amount
(“Class C-2 Additional Interest”) shall be payable as provided herein to the
Investors on each Distribution Date following such Distribution Date on which
there was a Class C-2 Interest Shortfall, to and including the Distribution Date
on which such Class C-2 Interest Shortfall is paid to the Investors, equal to
the product of (i) the Class C-2 Interest Rate for the current Interest Period,
(ii) a fraction the numerator of which is the actual number of days in the
related Interest Period and the denominator of which is 360 and (iii) such
Class C-2 Interest Shortfall remaining unpaid.  Notwithstanding anything to the
contrary herein, Class C-2 Additional Interest shall be payable or distributed
to the Investors only to the extent permitted by applicable law.
 
(f) For purposes of determining Class A Monthly Interest, Class B Monthly
Interest, Class C-1 Monthly Interest or Class C-2 Monthly Interest, as
applicable, for any Interest Period, the Transferor may elect on each LIBOR
Determination Date to determine LIBOR based on a one month, two month or three
month period (each, a “LIBOR Period”).  If the Transferor chooses a one month
LIBOR Period, then the related Interest Period will correspond to that LIBOR
Period.  If the Transferor chooses a two or three month LIBOR Period, then the
next two or three Interest Periods, as applicable, will together make up that
LIBOR Period.  The “LIBOR Period” for any Class A Stub Period, Class B Stub
Period or Class C Stub Period, as applicable, shall be one month, and shall
commence on (and include) the related Increase Date and end on (but exclude) the
next succeeding Distribution Date.  “LIBOR” shall mean, as of any LIBOR
Determination Date, the offered rate for deposits in United States dollars for
one month, two months or three months (as applicable commencing on the first day
of the relevant LIBOR Period) which appears on Telerate Page 3750 as of 11:00
A.M., London time, on the LIBOR Determination Date for such LIBOR Period.  If
such rate does not appear on Telerate Page 3750, the rate for such LIBOR
Determination Date will be determined on the basis of the rates at which
deposits in the United States dollars are offered by four major banks in the
London interbank market selected by the Investors at approximately 11:00 a.m.,
London time, on such LIBOR Determination Date to prime banks in the London
interbank market for a period equal to one month, two months or three months (as
applicable commencing on the first day of the relevant LIBOR Period).  The
Investors will request the principal London office of each such bank to provide
a quotation of its rate.  If at least two such quotations are provided, the rate
for such LIBOR Determination Date will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, the rate
for such LIBOR Determination Date will be the arithmetic mean of the rates
quoted by four major banks in New York City, selected by the Investors, at
approximately 11:00 a.m., New York City time, on the LIBOR Determination Date
for loans in United States dollars to leading European banks for a period equal
to one month, two months or three months (as applicable commencing on the first
day of such LIBOR Period).
 
(g) The Issuer may repay all or any portion of the Note Principal Balance, plus
any other costs or fees set forth in Article V, at any time upon three (3)
Business Days notice to the Investors with prior written consent of the
Investors in their sole discretion.
 
SECTION 2.5 Payments and Computations, Etc.  All amounts to be paid or deposited
by the Transferor or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. (New York City time) on
the day when due in same day funds; if such amounts are payable to the Investors
they shall be paid or deposited in the account indicated under the heading
“Payment Information” in Section 6.3, until otherwise notified by the
Investors.  All computations of per annum fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed.  Any computations by the Investors of
amounts payable under Article V shall be supported by a certificate prepared in
good faith setting forth the basis and the calculation of the amount (in
reasonable detail) of each request by the Investors, shall be binding upon the
Trustee and the Transferor absent manifest error, and the Investors shall
deliver a copy thereof to the Transferor and the Servicer.  Nothing in this
Section 2.5 shall be deemed to require the Trustee or the Transferor to pay any
amount to the Investors to the extent the Investors have been compensated
therefor under another provision of this Agreement or to the extent such amount
is already reflected in the computations of Class A Additional Interest, Class B
Additional Interest, Class C-1 Additional Interest, Class C-2 Additional
Interest or any other fees hereunder.
 
ARTICLE III                                
 
CONDITIONS PRECEDENT
 
SECTION 3.1 [Reserved].
 
SECTION 3.2 Conditions Precedent on each Increase Date.  On any Increase Date,
each Investor shall purchase and pay for any Note Principal Balance Increases,
provided that each of the following conditions have been satisfied or waived.
 
(a) Not less than three (3) Business Days prior to the proposed Increase Date,
the Investors shall have received a duly completed Increase Notice.
 
(b) On the Increase Date the following statements shall be true and the
Transferor, the Issuer and the Servicer shall be deemed to have certified (with
respect to the Servicer and clauses (x) through (xv) below, to the best of the
Servicer’s knowledge), each as to itself only and not as to any other, that:
 
 
8

--------------------------------------------------------------------------------

 
(i) Its representations and warranties contained in Section 4.1 (other than
subsections 4.1(m) and 4.1(n)) are true and correct on and as of such day as
though made on and as of such date;
 
(ii) No event has occurred and is continuing, or would result from such
Transaction which constitutes an Early Redemption Event or Potential Early
Redemption Event;
 
(iii) On and as of such day, after giving effect to such purchase of the Note
Principal Balance Increase, the Class A Note Principal Balance, Class B Note
Principal Balance and Class C Note Principal Balance will not exceed the Class A
Maximum Principal Amount, Class B Maximum Principal Amount and Class C Maximum
Principal Amount, respectively;
 
(iv) On and as of such day, it has performed all of the agreements contained in
this Agreement, the Affinity Card Agreement and each other Transaction Document
to which it is a party to be performed by such person at or prior to such day
and to the extent each is a party thereto;
 
(v) No law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the paying of such Note Principal Balance Increase by
the Investors in accordance with the provisions hereof;
 
(vi) No Class A Monthly Interest, Class B Monthly Interest, Class C-1 Monthly
Interest, Class C-2 Monthly Interest, Class A Additional Interest, Class B
Additional Interest, Class C-1 Additional Interest, Class C-2 Additional
Interest other fees and costs due and payable to the Investors pursuant to this
Agreement and the other Transaction Documents or any unreimbursed Reduction
Amounts shall be outstanding as of such Increase Date;
 
(vii) On and as of such day, after giving effect to any purchase of the Note
Principal Balance Increase, the Spread Account Amount shall be greater than the
Required Spread Account Amount;
 
(viii) On and as of such day, after giving effect to each Note Principal Balance
Increase, (A) the sum of the Class B Note Principal Balance, the Class C Note
Principal Balance and the Class D Note Principal Balance shall equal the
Required Aggregate Class Amount; and (B) the Series Allocation Percentage of the
total Receivables in the Issuer shall be equal to or greater than the Note
Principal Balance;
 
(ix) The Servicer shall be in compliance with the reporting obligation set forth
in clause 4.3(a)(iii);
 
(x) The Net Yield for the next preceding Monthly Period for which a Monthly
Servicer’s Statement is required to be delivered shall have been at least 4.00%;
provided, however, that if such Monthly Period is not the immediately prior
Monthly Period and if the Net Yield for such Monthly Period shall be 4.20% or
less, the Investors shall have no obligation to purchase such Note Principal
Balance Increase until the Servicer shall have provided to the Investors the
Monthly Servicer’s Statement for the immediately prior Monthly Period
conclusively showing that the Net Yield for such Monthly Period is not less than
4.00%;
 
(xi) The Monthly Payment Rate for the next preceding Monthly Period for which a
Monthly Servicer’s Statement is required to be delivered shall have not been
less than 4.50%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Monthly Payment Rate for such
Monthly Period shall be 4.725% or less, the Investors shall have no obligation
to purchase such Note Principal Balance Increase until the Servicer shall have
provided to the Investors the Monthly Servicer’s Statement for the immediately
prior Monthly Period conclusively showing that the Monthly Payment Rate for such
Monthly Period is not less than 4.50%;
 
(xii) The weighted average FICO score of all Eligible Accounts for the next
preceding Monthly Period for which a Monthly Servicer’s Statement is required to
be delivered shall be not less than 580; provided, however, that if such Monthly
Period is not the immediately prior Monthly Period and if the weighted average
FICO score of all Eligible Accounts for such Monthly Period shall be less than
590, the Investors shall have no obligation to purchase such Note Principal
Balance Increase until the Servicer shall have provided to the Investors the
Monthly Servicer’s Statement for the immediately prior Monthly Period
conclusively showing that the weighted average FICO score for such Monthly
Period is not less than 580;
 
(xiii) The Monthly Delinquency Rate for the next preceding Monthly Period for
which a Monthly Servicer’s Statement is required to be delivered shall not
exceed 14.50%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Monthly Delinquency Rate for such
Monthly Period shall be more than 13.775%, the Investors shall have no
obligation to purchase such Note Principal Balance Increase until the Servicer
shall have provided to the Investors the Monthly Servicer’s Statement for the
immediately prior Monthly Period conclusively showing that the Monthly
Delinquency Rate for such Monthly Period is not more than 14.50%;
 
(xiv) The Monthly Default Rate for the next preceding Monthly Period for which a
Monthly Servicer’s Statement is required to be delivered shall not exceed
20.75%; provided, however, that if such Monthly Period is not the immediately
prior Monthly Period and if the Monthly Default Rate for such Monthly Period
shall be more than 19.713%, the Investors shall have no obligation to purchase
such Note Principal Balance Increase until the Servicer shall have provided to
the Investors the Monthly Servicer’s Statement for the immediately prior Monthly
Period conclusively showing that the Monthly Default Rate for such Monthly
Period is not more than 20.75%; and
 
(xv) The Adjusted Net Yield for the next preceding Monthly Period for which a
Monthly Servicer’s Statement is required to be delivered shall have been at
least 3.00%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Adjusted Net Yield for such Monthly
Period shall be less than 3.15%, the Investors shall have no obligation to
purchase such Note Principal Balance Increase until the Servicer shall have
provided to the Investors the Monthly Servicer’s Statement for the immediately
prior Monthly Period conclusively showing that the Adjusted Net Yield for such
Monthly Period is not less than 3.00%;
 
ARTICLE IV                                
 
 REPRESENTATIONS AND WARRANTIES
 
SECTION 4.1 Representations and Warranties of the Issuer, the Transferor and the
Servicer.  As of the Amendment Date and as of any Increase Date, each of the
Transferor, the Issuer and the Servicer, as to itself only and not as to any
other, represents and warrants to the Investors, that all representations and
warranties made by it in this Section 4.1 (with respect to the Amendment Date
only, other than Section 4.1(s)), with respect to itself, are true and correct
as of such day as though made on and as of such day:
 
9

--------------------------------------------------------------------------------

 
 
(a) Organization and Good Standing.  The Transferor and the Servicer, as
applicable, is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, in the case of the Transferor,
and the State of Georgia, in the case of the Servicer, and has full corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Agreement and any other Transaction Documents to which it is a
party.  The Issuer is a business trust duly organized and validly existing in
good standing under the laws of the State of Nevada and has full power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement and any other Transaction Documents to which it is a party.
 
(b) Due Qualification.  Each of the Issuer, the Transferor and the Servicer, as
applicable, is duly qualified to do business and is in good standing as a
corporation or a business trust, as applicable, and has obtained all necessary
licenses and approvals with respect thereto, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on the Issuer’s, the Transferor’s or the Servicer’s, as
applicable, ability to perform its obligations under the Transaction Documents
to which each is a party.
 
(c) Due Authorization.  The execution and delivery by the Issuer, the Transferor
and the Servicer, as applicable, of this Agreement and the other Transaction
Documents to which it is a party, and the consummation by the Issuer, the
Transferor and the Servicer, as applicable, of the transactions provided for in
this Agreement and the other Transaction Documents to which it is a party have
been duly authorized by the Issuer, the Transferor and the Servicer, as
applicable, by all necessary action on the part of the Issuer, the Transferor
and the Servicer, as the case may be.
 
(d) No Violation.  The execution and delivery by it of this Agreement and the
other Transaction Documents to which it is a party, the performance of it of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof applicable to the Issuer, the Transferor or the Servicer, as
the case may be, will not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, any Requirements of Law applicable to the Issuer, the
Transferor or the Servicer, as applicable, the Nevada certificate of trust or
the Trust Agreement of the Issuer or any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which the Issuer, the Transferor
or the Servicer, as applicable, is a party or by which it or any of its
respective property is bound.
 
(e) Binding Obligation.  This Agreement and the other Transaction Documents to
which it is a party constitute legal, valid and binding obligations of the
Issuer, the Transferor and the Servicer, as applicable, enforceable against such
party in accordance with their respective terms, except as enforceability may be
limited by applicable Insolvency Laws or other similar laws now or hereafter in
effect, affecting the enforcement of the rights of creditors generally and
except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).
 
(f) No Proceedings.  There are no proceedings or investigations pending or, to
the best knowledge of the Issuer, the Transferor or the Servicer, as applicable,
threatened, against the Issuer, the Transferor or the Servicer, as applicable,
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Agreement, the
Affinity Card Agreement or the other Transaction Documents to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, the Affinity Card Agreement or the other
Transaction Documents to which it is a party, (iii) seeking any determination or
ruling that, in the reasonable judgment of the Issuer, the Transferor or the
Servicer, as applicable, would materially and adversely affect the performance
by the Issuer, the Transferor or the Servicer, as applicable, of its obligations
under this Agreement, the Affinity Card Agreement or the other Transaction
Documents to which it is a party, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement, the Affinity Card Agreement or the other Transaction Documents to
which it is a party, or (v) seeking any determination or ruling that, if
adversely determined, would materially and adversely affect the condition
(financial or otherwise), business, properties, prospects, profits or operations
of the Issuer, the Transferor or the Servicer, as applicable, or any of its
respective Affiliates; provided, however, that the Servicer makes no
representation as to the condition (financial or otherwise), business,
properties, prospects, profits or operation of the Transferor or the Issuer.
 
(g) All Consents Required.  All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required to be
obtained by the Transferor, the Issuer and the Servicer, as applicable, on or
prior to the date hereof in connection with the execution and delivery by the
Transferor, the Issuer and the Servicer, as applicable, of this Agreement, the
Affinity Card Agreement and the other Transaction Documents to which it is a
party, the performance by the Transferor, the Issuer and the Servicer, as
applicable, of the transactions contemplated by this Agreement, the Affinity
Card Agreement and the other Transaction Documents to which it is a party and
the fulfillment by the Transferor, the Issuer and the Servicer of the terms
hereof and thereof applicable to the Transferor, the Issuer or the Servicer, as
applicable, have been obtained and are in full force and effect.
 
(h) Solvency: Transferor.  The Transferor will be Solvent following the
consummation on the Effective Date of the transactions contemplated by this
Agreement, the Indenture, the Indenture Supplement and the other Transaction
Documents to which it is a party, including the transfer by the Transferor to
the Issuer of the Transferred Assets.  The transfers of the Receivables to the
Issuer for the benefit of the Noteholders are not being made by the Transferor
with actual intent to hinder, delay or defraud itself or its creditors.
 
(i) Taxes.  The Transferor and the Issuer have filed or caused to be filed all
Tax returns (federal, state and local) are required to be filed.  The Transferor
and the Issuer have paid or caused to be paid all present Taxes, assessments and
other governmental charges made against it or any of its property (other than
any amount of Tax the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with generally accepted accounting principles have been provided on
the books of the Transferor), and, to the best of the Transferor’s and the
Issuer’s knowledge, no Tax lien has been filed and no claim is being asserted,
with respect to any such Tax, fee or other charge.
 
(j) ERISA.  The Transferor, the Issuer and their respective ERISA benefit plans
are in compliance with ERISA in all material respects.
 
 
10

--------------------------------------------------------------------------------

 
(k) Use of Proceeds.  Neither the Transferor nor the Issuer is engaged in the
business of extending credit for the purposes of purchasing or carrying margin
stock, and no proceeds of any acquisition of an interest in the Notes, directly
or indirectly, will be used for a purpose that violates, or would be
inconsistent with, Regulations T, U and X promulgated by the Federal Reserve
Board from time to time.
 
(l) Reports Accurate.  No information, exhibit, financial statement, document,
book, record or report furnished by the Transferor, the Issuer or the Servicer,
as applicable, to the Investors in connection with this Agreement, any other
Transaction Documents to which it is a party or any transaction contemplated
hereby is inaccurate in any material respect as of the date it is dated or as of
the date so furnished, and no such document contains any material misstatement
of fact or omits to state a material fact or any fact necessary to make the
statements contained therein not misleading.
 
(m) Place of Business.  As of the Amendment Date, the principal place of
business and chief executive office of the Transferor is located at 101
Convention Center Drive, Suite 850-14A, Las Vegas, Nevada 89109, the principal
place of business and primary office of the Issuer is located at 3993 Howard
Hughes Parkway, Suite 250, Las Vegas, Nevada 89109, and the principal place of
business and chief executive office of the Servicer is located at Five Concourse
Parkway, Suite 400, Atlanta, Georgia 30328, and the office where the Servicer
keeps all of the instruments, documents, agreements, books and records relating
to the Accounts and the Receivables is located in DeKalb County, Georgia.
 
(n) Tradenames.  As of the Closing Date, the Transferor has, within the last
five (5) years, operated only under the tradenames identified in Exhibit B
hereto, and, within the last five (5) years, has not changed its name, merged
with or into or consolidated with any other corporation (except as has otherwise
been disclosed to the Investors) or been the subject of any bankruptcy,
insolvency or similar proceeding applicable to the Transferor.
 
(o) Value.  The Transferor has received or will receive reasonably equivalent
value in return for the transfer of its interest in the Receivables and the
other property transferred pursuant to the Transfer and Servicing Agreement.
 
(p) Security Interest.  The Transferor has granted a security interest (as
defined in the UCC) to the Issuer in the Receivables, which is enforceable in
accordance with applicable law upon execution and delivery of the Transfer and
Servicing Agreement.  The Issuer has granted a security interest (as defined in
the UCC) to the Indenture Trustee, in the Receivables, which is enforceable in
accordance with applicable law upon execution and delivery of the Indenture and
the Indenture Supplement.  Upon the filing of UCC-1 financing statements naming
the Indenture Trustee as secured party and the Issuer as debtor, the Indenture
Trustee shall have a first priority perfected security interest in the
Receivables.  All filings (including, without limitation, such UCC filings) as
are necessary in any jurisdiction to perfect the interest of the Indenture
Trustee in the Receivables have been made.
 
(q) Investment Company Act.  Neither the Transferor nor the Issuer is or is
controlled by, an “investment company” within the meaning of the 1940 Act.
 
(r) Transferor Amount; Receivables.  The Transferor Amount is not less than the
Required Transferor Amount.  As of December 31, 2003, the aggregate amount
outstanding under the Receivables was approximately $1,270,283,631.16, of which
approximately $1,146,402,639.82 was Principal Receivables and approximately
$123,880,991.34 was Finance Charge Receivables.
 
(s) No Early Redemption Event.  After giving effect to issuance of the Notes,
the purchase, on the Effective Date, of the Class A Notes, Class B Notes and
Class C Notes in the amount of the Class A Initial Note Principal Balance, Class
B Initial Note Principal Balance and Class C Initial Note Principal Balance,
respectively, and the purchase on each Increase Date of each Note Principal
Balance Increase, no Early Redemption Event or Servicer Default has occurred and
is continuing, and no event, act or omission has occurred and is continuing
which, with the lapse of time, the giving of notice or both, would constitute
such an Early Redemption Event or a Servicer Default.
 
(t) No General Solicitation.  Neither of the Transferor nor any of its
affiliates (as defined in Rule 501(b) under the Securities Act) or any Person
(other than the Investors and their respective affiliates, as to whom the
Transferor makes no representation) acting on its behalf has engaged, in
connection with the offering of the Offered Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.
 
(u) No Registration under the Securities Act, Trust Indenture Act.  It is not
necessary in connection with the offer, sale and delivery of the Offered Notes
to the Investors to register the Offered Notes under the Securities Act.  The
Indenture and the Indenture Supplement are not required to be qualified under
the Trust Indenture Act of 1939.
 
(v) Additional Representations and Warranties.  The representations and
warranties of the Transferor in the Transfer and Servicing Agreement, with
regard to itself as Transferor and with respect to the Receivables (individually
and in the aggregate), are true and correct as of the applicable date set forth
in the Transfer and Servicing Agreement.  The representations and warranties of
the Servicer in the Indenture, the Indenture Supplement and the Transfer and
Servicing Agreement, with regard to itself as Servicer, are true and correct as
of the applicable date set forth in the Indenture, the Indenture Supplement or
the Transfer and Servicing Agreement.  The representations and warranties of the
Issuer in the Indenture, the Indenture Supplement and the Transfer and Servicing
Agreement with regard to itself as Issuer, are true and correct as of the
applicable date set forth in the Indenture, the Indenture Supplement or the
Transfer and Servicing Agreement.
 
(w) Credit Card Guidelines.  Since December 31, 2003, there have been no
material changes in the Credit Card Guidelines other than as permitted
hereunder.
 
(x) Collections and Servicing.  Since December 31, 2003, there has been no
material change in the ability of the Servicer to service and collect the
Receivables.
 
(y) Special Purpose Entity.  The Transferor represents, warrants and covenants
that it has not and shall not take or refrain from taking, as applicable, each
of the activities applicable to it specified in the non-consolidation opinion of
Orrick, Herrington & Sutcliffe LLP, delivered on the Closing Date, upon which
the conclusions expressed therein are based.
 
(z) Accuracy of Representations and Warranties.  Each representation or warranty
by the Transferor, the Issuer and the Servicer, as applicable, contained herein
or in any certificate or other document furnished by the Transferor, the Issuer
or the Servicer, as applicable, pursuant hereto or in connection herewith is
true and correct in all material respects as of the date specified in such
certificate or document.
 
The representations and warranties set forth in this section shall survive the
purchase of any portion of the Offered Notes by an Investor.  Upon discovery by
the Transferor, the Servicer, the Issuer or any Investor of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.
 
SECTION 4.2 Covenants of the Issuer, the Transferor and the Servicer.  Each of
the Transferor, the Issuer and the Servicer covenants, with respect to itself
only and not as to any other, as follows:
 
 
11

--------------------------------------------------------------------------------

 
(a) Compliance with Laws, Preservation of Corporate or Trust Existence.  Each of
the Issuer, the Transferor and the Servicer, as applicable, will comply in all
material respects with all applicable laws, rules, regulations and orders and
preserve and maintain its corporate or trust existence, rights, franchises,
qualifications and privileges, except to the extent that failure to do so could
not reasonably be expected (a) to have a material adverse effect on the Issuer,
the Transferor or the Servicer, as applicable, or on the transaction documented
under this Agreement, or (b) have an Adverse Effect.  The Transferor and the
Issuer will comply, in all material respects, with all acts, rules, regulations,
orders, decrees and directions of any Governmental Authority applicable to the
Accounts or any part thereof, provided, however, that the Issuer and the
Transferor may contest any act, rule, regulation, order, decree or direction in
any reasonable manner which will not materially and adversely affect the rights
of the Indenture Trustee in the Receivables or the collectability of the
Receivables.
 
(b) Organization.  Each of the Issuer, the Transferor and the Servicer, as
applicable, will preserve and maintain its existence as a corporation or as a
trust, as applicable, duly organized and existing under the laws of the State of
Nevada, in the case of the Transferor and the Issuer, and the State of Georgia,
in the case of the Servicer; provided, however, that the Issuer, the Transferor
and the Servicer, as applicable, may consolidate or merge to the extent
permitted by the Transaction Documents.
 
(c) Books and Records.  The Servicer, will, at its own cost and expense,
maintain Records with respect to the Accounts and the Receivables and copies of
all documents relating to each Account as custodian for the Indenture Trustee,
and (ii) prior to the Effective Date or the Increase Date, indicate clearly and
unambiguously in its computer files that the Receivables have been transferred
and assigned to the Indenture Trustee for the benefit of the Investors pursuant
to the Transaction Documents.
 
(d) Access to Information.  From the Effective Date until the Expiration Date,
each of the Issuer, the Transferor and the Servicer, as applicable, will, at any
time and from time to time during regular business hours, on at least five (5)
Business Days (or if an Early Redemption Event or Potential Early Redemption
Event has occurred, one Business Day) notice to the Issuer, the Transferor or
the Servicer, as the case may be, permit the Investors, or their agents or
representatives, at (in the case of one visit per year or at any time if an
Early Redemption Event or Potential Early Redemption Event has occurred) the
Issuer’s or the Transferor’s, as applicable, cost and expense (and otherwise at
the expense of the Investors), (a) to examine all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Issuer, the Transferor or the Servicer, as the case may be, relating to the
Receivables (other than names of account holders and strategic plans for the
Servicer’s credit card business), including the forms of Credit Card Agreements
under which such Receivables arise, and (b) to visit the offices and properties
of the Issuer, the Transferor or the Servicer, as applicable, for the purpose of
examining such materials described in clause (a) above and observing and
discussing collection practices and business and financial prospects
generally.  In addition, each of the Issuer, the Transferor and the Servicer, as
applicable, will, instruct its independent accountants and financial advisors to
cooperate with the Investors and their agents and representatives in their
investigation pursuant to this subsection 4.2(d).  Any information obtained by
the Investors pursuant to this subsection 4.3(d) shall be held in confidence by
the Investors in accordance with the provisions of Section 6.9 hereof.
 
(e) No Reduction of Periodic Finance Charges.  The Transferor and the Issuer
hereby agree that, except as otherwise required by any Requirements of Law, or
as is deemed by the Transferor or the Issuer to be necessary in order for the
Transferor to maintain its credit card business, based upon a good faith
assessment by the Transferor, in its sole discretion, of the nature of the
competition in the credit card business, it shall not at any time reduce the
periodic finance charges assessed on any Receivable or other fees on any Account
if, as a result of such reduction, the Transferor’s reasonable expectation of
the Net Portfolio Yield minus the Base Rate as calculated for the Monthly Period
following such reduction would be less than 4.0% and unless such reduction is
made applicable to the comparable segment of the consumer revolving credit card
receivables owned and serviced by the Transferor that have characteristics the
same as, or substantially similar to, the Receivables that arise in the Accounts
that are the subject of such change.
 
(f) Credit Card Agreements.  Each of the Transferor and the Issuer shall comply
with and perform its obligations, if any, under the applicable Credit Card
Agreements relating to the Accounts and the Credit Card Guidelines, except to
the extent that failure to do so could not reasonably be expected (a) to have a
material adverse effect on the Transferor or the Issuer, as applicable, or on
the transaction documented under this Agreement, or (b) have an Adverse Effect.
 
(g) Notice of Liens.  The Transferor and the Issuer shall advise the Investors
promptly, in reasonable detail, (i) of any Lien asserted or claim made against
any of the Receivables (other than any Lien permitted hereunder or under the
Indenture), (ii) of the occurrence of any breach by the Transferor or the Issuer
of any of its representations, warranties and covenants contained herein and
(iii) of the occurrence of any other event which has an Adverse Effect.
 
(h) Change of Location.  Each of the Transferor and the Issuer, as applicable,
(i) will not without providing thirty (30) days prior written notice to the
Investors and without filing such amendments to any previously filed financing
statements as the Investors may reasonably require, change its name, type or
jurisdiction of organization, (ii) will not delete or otherwise impair the
marking of its Records referred to in the Transfer and Servicing Agreement and
(iii) will promptly take all actions required of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Indenture Trustee in the Trust Assets.
 
(i) Other Actions.  Each of the Transferor, the Issuer and the Servicer, as
applicable, shall execute and deliver to the Investors all such documents and
instruments and do all such other acts and things as may be necessary or
reasonably required by the Investors, or the Indenture Trustee to enable the
Indenture Trustee or the Investors to exercise and enforce their respective
rights under this Agreement or the Transaction Documents and to realize thereon,
and the Transferor, the Servicer and the Issuer shall record and file and
re-record and refile all such documents and instruments, at such time or times,
in such manner and at such place or places, as may be necessary or reasonably
required by the Indenture Trustee or the Investors to validate, preserve,
perfect and protect the position of the Indenture Trustee or the Investors under
this Agreement, the Indenture, the Indenture Supplement and the Receivables
Purchase Agreements (to the extent the Transferor, the Issuer or the Servicer is
a party thereto), and the Transferor, the Issuer and the Servicer shall maintain
this Agreement (including the Fee Letter) as part of its official records;
provided, however, that none of the Transferor, the Issuer or the Servicer will
have any obligation to prepare or file financing statements in the names of the
Investors.
 
(j) Consent of the Investors.  The Transferor, the Issuer or the Servicer, as
applicable, shall obtain the written consent (which consent shall not be
unreasonably withheld) of the Investors prior to taking any action under the
Transaction Documents relating to or affecting Series 2004-One that would
require the satisfaction of the Rating Agency Condition under the Transaction
Documents.
 
(k) Notice of Delegation of Servicer’s Duties.  The Servicer promptly shall
notify the Investors of any delegation by the Servicer of any of the Servicer’s
duties under the Indenture or the Indenture Supplement which is not in the
ordinary course of business of the Servicer.
 
(l) Notice of Resignation or Removal of the Indenture Trustee.  The Transferor,
the Issuer or the Servicer, as applicable, promptly shall notify the Investors
of any resignation or removal of the Indenture Trustee under the Indenture.
 
(m) [Reserved].
 
 
12

--------------------------------------------------------------------------------

 
(n) No Change in Business or Credit Card Guidelines.  Neither the Transferor nor
the Issuer will make any change in the character of its business or, except
pursuant to any Requirements of Law, in the Credit Card Guidelines, which change
would, in either case, impair the collectibility of any Receivable or otherwise
(a) have a material adverse effect on the Transferor, the Issuer or the
Servicer, as applicable, or on the transaction documented under this Agreement,
or (b) have an Adverse Effect.
 
(o) Performance of Agreements.  For the benefit of the Investors, each of the
Transferor, the Issuer and the Servicer, as applicable, shall perform on a
timely basis each of its respective agreements, warranties and indemnities
under, and comply in all material respects with each of the respective terms and
provisions applicable to it in, the Affinity Card Agreement and the Transaction
Documents to which each is a party.
 
(p) Amendments to the Transaction Documents.  Each of the Transferor, the Issuer
and the Servicer, as applicable, shall not terminate (except in accordance with
the terms thereof and only if at the time of such termination none of the Note
Principal Balance or other amount payable to the Investors hereunder is unpaid),
amend, waive or otherwise modify the Affinity Card Agreement or any Transaction
Document to which it is a party without the prior written consent of the
Investors, in each case in its sole discretion, unless the Transferor, the
Issuer or the Servicer as applicable delivers to the Investors an Officer’s
Certificate, in form and substance satisfactory to the Investors, to the effect
that such termination, amendment, waiver or modification does not adversely
affect the interest of the Investors in any material respect.
 
(q) Timely Payments.  Each of the Transferor, the Issuer and the Servicer, as
applicable, shall timely make all payments, deposits or transfers, and give all
instructions to transfer, required to be made by it hereunder and under the
Transaction Documents.
 
(r) Periodic Reports of the Servicer and the Accountants.  The Servicer shall
furnish to the Investors (i) a copy of each annual certified public accountants’
reports received by the Indenture Trustee pursuant to Section 3.06 of the
Transfer and Servicing Agreement (other than any portion of such reports
relating to other outstanding Series), (ii) with respect to each Distribution
Date with respect to the Transfer and Servicing Agreement, a copy of the
completed report furnished to the Indenture Trustee pursuant to Section 3.04(b)
of the Transfer and Servicing Agreement, and (iii) a copy of any other report
furnished to the Indenture Trustee pursuant to Section 3.05 of the Transfer and
Servicing Agreement (other than any portion of such reports relating to other
outstanding Series).
 
(s) Opinion of Counsel.  The Transferor shall deliver to the Investors copies of
all opinions delivered to the Indenture Trustee under the Indenture or the
Indenture Supplement.
 
SECTION 4.3 Periodic Notices and Reports.
 
(a) Financial Reporting.  From the Effective Date until the Expiration Date, the
Transferor, the Issuer or the Servicer, as applicable, shall furnish to the
Investors:
 
(i) Annual Reporting.  Within one hundred twenty (120) days following the end of
each fiscal year of the Servicer, beginning with the fiscal year ending December
31, 2003, the audited consolidated balance sheet of the Servicer and its
consolidated subsidiaries as of the end of such fiscal year, and the related
audited consolidated statements of income and cash flows of the Servicer and its
consolidated subsidiaries for such fiscal year, accompanied by any management
letter of the Servicer’s independent certified public accountants and an
Officer’s Certificate of the Servicer; provided, however, to the extent that
CompuCredit is no longer acting as Servicer, the Transferor shall deliver
related audited consolidated reports of the consolidated group of which the
Transferor is a member;
 
(ii) Quarterly Reporting.  Within sixty (60) days following the end of each of
the first three fiscal quarters of the Servicer of each fiscal year, beginning
with the fiscal quarter ending March 31, 2004, the unaudited consolidated
balance sheet of the Servicer and its consolidated subsidiaries as of the end of
such fiscal quarter, and the related unaudited consolidated statements of income
and cash flows of the Servicer and its consolidated subsidiaries for such fiscal
quarter; provided, however, to the extent that CompuCredit is no longer acting
as Servicer, the Transferor shall deliver related unaudited consolidated reports
of the consolidated group of which the Transferor is a member;
 
(iii) Monthly Reporting.  The Servicer shall furnish to the Investors (or cause
to be furnished to the Investors), on a monthly basis on or before each
Determination Date, such information relating to the status of the Receivables,
accounts relating to the Indenture or the Indenture Supplement for the preceding
Monthly Period and such other information with respect to the Issuer’s property
in a certificate substantially in the form of Exhibit B to the Indenture
Supplement;
 
(iv) Compliance Certificate.  Together with the financial statements required
under this Section, a compliance certificate signed by the Servicer’s chief
financial officer, chairman, president, treasurer or executive officer stating
that, to the best of such Person’s knowledge after reasonable investigation, the
financial statements delivered to the Investors have been prepared in accordance
with GAAP and accurately reflect the financial condition of the Servicer and a
certificate of the Transferor that no Early Redemption Event or Potential Early
Redemption Event exists, or if any Early Redemption Event or Potential Early
Redemption Event exists, stating the nature and status thereof;
 
(v) Credit Card Guidelines.  Within thirty (30) days after the date any material
change in or material amendment to the Credit Card Guidelines is made, the
Transferor shall provide the Investors with a copy of such change or
amendment.  If requested by the Investors, within ninety (90) days after the
close of each of its fiscal years, the Transferor shall provide the Investors
with a complete copy of the Credit Card Guidelines then in effect;
 
(vi) Filings with Governmental Authorities.  Promptly after the same are sent,
copies of all financial statements and reports that the Transferor or the Issuer
may make to, or file with, the Securities and Exchange Commission or any
successor or analogous governmental authority;
 
(vii) Additional Receivables Information. The Servicer shall promptly provide to
the Investors additional Receivables or financial information requested by any
of the Investors in such Investor’s reasonable discretion, including master file
information on CD ROM or other such format as reasonably acceptable to such
Investor;
 
(viii) Other Information.  Such other information, documents, records or reports
respecting the Accounts, the Receivables or the servicing thereof or the Issuer
as the Investors may from time to time reasonably request (as can be reasonably
obtained or provided by the Transferor or the Servicer); and such publicly
available information, documents, records or reports respecting the Servicer,
the Transferor, the Issuer or the condition or operations, financial or
otherwise, of the Servicer, the Issuer or the Transferor as the Investors may
from time to time reasonably request; and
 
(ix) Daily Reporting.  From and after March 1, 2004, the Servicer shall furnish
to the Investors (or cause to be furnished to the Investors) on each Business
Day such information relating to the status of the Receivables in a certificate
substantially in the form of Exhibit C attached hereto;
 
13

--------------------------------------------------------------------------------

 
 
provided, however, for so long as CompuCredit is subject to, and in compliance
with, the requirements of the Securities Exchange Act of 1934, as amended, and
such requirements require public disclosure of the items specified in the above
clauses (i), (ii), (iv) and (vi), CompuCredit shall be required to furnish such
items only upon the request of the Investors; provided, further, that with
respect to clauses (vii) and (viii) above, neither the Servicer nor the
Transferor shall be required to disclose any information reasonably determined
by it to be Proprietary Information.
 
(b) Notices.  The Transferor, the Issuer and the Servicer, as applicable, shall
notify the Investors in writing of any of the following with respect to itself
only promptly upon learning of the occurrence thereof, describing the same and,
if applicable, the steps being taken with respect thereto:
 
(i) Notice of Early Redemption Events and Supplemental Servicer Default.  As
soon as possible and in any event, within five (5) days after learning of the
occurrence of any Early Redemption Event, Potential Early Redemption Event or
Supplemental Servicer Default, accompanied by a statement of the chief financial
officer or chief accounting officer of the Transferor or the Issuer or an
Officer’s Certificate of a Servicing Officer, as applicable;
 
(ii) Judgment and Proceedings.  The entry of any judgment or decree against the
Transferor or the Issuer, as applicable, in excess of $10,000, or with respect
to the Servicer, $1,000,000, or the institution of any material lawsuit or other
proceeding against any such Person;
 
(iii) Adverse Effect.  The occurrence of any event or condition which has, or
could reasonably be expected to have, an Adverse Effect;
 
(iv) Litigation.  The institution of any litigation, arbitration proceeding or
governmental proceeding against the Transferor, the Issuer or the Servicer, as
applicable, or to which such Person becomes a party and in which the amount in
controversy exceeds the sum of $1,000,000 in respect of the Transferor and the
Issuer or $5,000,000 in respect of the Servicer;
 
(v) ERISA.  The occurrence of any Reportable Event under Section 4043(c) (5),
(6) or (9) of ERISA with respect to any Plan of the Transferor, the Issuer or
the Servicer, as applicable, any decision to terminate or withdraw from a Plan
of the Transferor, the Issuer or the Servicer, as applicable, any finding made
with respect to a Plan of the Transferor, the Issuer or the Servicer, as
applicable, under Section 4041(c) or (e) of ERISA, the commencement of any
proceeding with respect to a Plan of the Transferor, the Issuer or the Servicer,
as applicable under Section 4042 of ERISA, the failure to make any required
installment or other required payment under Section 412 of the Code or Section
302 of ERISA on or before the date for such installment or payment, or any
material increase in the actuarial present value of unfunded vested benefits
under all Plans of the Transferor, the Issuer or the Servicer, as applicable,
over the preceding year;
 
(vi) Defaults Under Other Agreements.  The occurrence of a default or an event
of default under any other financing arrangement pursuant to which the
Transferor, the Issuer or the Servicer is a debtor or an obligor; and
 
(vii) Debt Ratings.  Any upgrade or downgrade in the public or private debt
rating of the Servicer, the Issuer or the Transferor or its parent.
 
(c) Copies of Notices.  The Transferor, the Issuer and the Servicer, as
applicable, shall promptly furnish to the Investors a copy of each certificate,
report, statement, notice or other communication (including without limitation,
a copy of any Opinion of Counsel delivered pursuant to Section 8.06 of the
Indenture) furnished by or on behalf of itself under the Transaction Documents
to the holders of the Offered Notes, to the Indenture Trustee or to the Rating
Agencies concurrently therewith and furnish to the Investors promptly after
receipt thereof a copy of each notice, demand or other communication received by
or on behalf of it pursuant to this Agreement, the Transfer and Servicing
Agreement, the Indenture, the Indenture Supplement, any Receivables Purchase
Agreement, the Backup Servicing Agreement or the Affinity Card Agreement.  Each
such communication provided hereunder shall be furnished to the Investors in
writing.
 
SECTION 4.4 Representations and Warranties of the Investors.
 
(a) Each Investor hereby agrees to treat the Offered Notes for purposes of
federal and state income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness unless otherwise required by the Internal
Revenue Service.
 
(b) Merrill Lynch Mortgage Capital Inc. hereby makes the representation and
warranty set forth in Item 7 to Schedule 1 hereto.
 
ARTICLE V                      
 
INDEMNIFICATION; EXPENSES; RELATED MATTERS
 
SECTION 5.1 Indemnities by the Transferor.  Without limiting any other rights
which the Indemnified Parties may have hereunder or under applicable Law, the
Transferor hereby agrees to indemnify each Investor and its respective officers,
directors, employees and agents (collectively, “Indemnified Parties”) from and
against any and all damages, losses, claims, liabilities, costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between the Transferor and
any of the Indemnified Parties (but only to the extent that the Indemnified
Party is the prevailing party in such action or proceeding against the
Transferor) or between any of the Indemnified Parties and any third party or
otherwise arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by such
Investor of the Offered Notes or any of the other transactions contemplated
hereby or thereby, except, (i) Indemnified Amounts to the extent resulting from
gross negligence, fraud or willful misconduct on the part of such Indemnified
Party, (ii) to the extent that any claim, damage, loss, liability, cost or
expense relates to Excluded Taxes or amounts payable by the Issuer under
Sections 5.2, 5.3, or 5.4 (iii) for recourse for the payment of principal of or
interest on, or other amounts due in respect of, the Offered Notes as a result
of nonpayment by Obligors on the Accounts or the related Receivables
(collectively, the “Excluded Liabilities”).  Without limiting the generality of
the foregoing, the Transferor shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:
 
(a) reliance on any representation or warranty made by the Transferor or any
officers of the Transferor under or in connection with this Agreement, any of
the other Transaction Documents, or any other information or report delivered by
the Transferor pursuant hereto, or pursuant to any of the other Transaction
Documents which shall have been incomplete, false or incorrect in any material
respect when made or deemed made;
 
 
14

--------------------------------------------------------------------------------

 
(b) the failure by the Transferor to comply with any applicable Law with respect
to any Receivable or the related Credit Card Agreement, or the nonconformity of
any Receivable or the related Credit Card Agreement with any such applicable
Law;
 
(c) any valid dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable (including a defense
based on such Receivable or the related Credit Card Agreement not being the
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
 
(d) the failure by the Transferor to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its respective duties or obligations under
the Receivables or related Contracts; or
 
(e) any action taken by the Transferor in the enforcement or collection of any
Receivable.
 
Promptly after receipt by an Indemnified Party of notice of the commencement of
any action, such Indemnified Party will, if a claim in respect thereof is to be
made under this Section 5.1, notify the Transferor, provided, however, the
omission to so notify the Transferor will not relieve the Transferor from any
liability which it may have to any such Indemnified Party under this Section
5.1, except to the extent the Transferor was actually prejudiced by the failure
to give such notices promptly.
 
Each Indemnified Party shall use its good faith efforts to mitigate, reduce or
eliminate any losses, expenses or claims for indemnification pursuant to this
Section 5.1; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Person any additional
costs or legal or regulatory burdens which in such Person’s reasonable opinion,
would have an adverse effect on its business, operations or financial condition.
 
SECTION 5.2 Yield Protection.  (a)  If after the Effective Date, the adoption of
any Law or bank regulatory guideline or any amendment or change in the
administration, interpretation or application of any existing or future Law or
bank regulatory guideline by any Governmental Authority charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Governmental Authority (in the case of any bank regulatory
guideline, whether or not having the force of Law):
 
(i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System) against assets of, deposits with or for
the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other similar condition affecting this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Offered Notes, or payments of amounts due hereunder or its
obligation to advance funds hereunder or otherwise in respect of this Agreement,
the other Transaction Documents, the ownership, maintenance or financing of the
Offered Notes; or
 
(ii) imposes upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing) with respect to this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Offered Notes, or, other than
Excluded Taxes, payments of amounts due hereunder or its obligation to advance
funds hereunder or otherwise in respect of this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Offered Notes, and the
result of any of the foregoing is to increase the cost to or to reduce the
amount of any sum received or receivable by such Indemnified Party with respect
to this Agreement, the other Transaction Documents, the ownership, maintenance
or financing of the Offered Notes, the Receivables, the obligations hereunder,
the funding of any purchases hereunder by an amount deemed by such Indemnified
Party to be material, then, on the next succeeding Distribution Date after
written demand by such Indemnified Party, the Transferor shall pay to such
Investor such additional amount or amounts as will compensate such Indemnified
Party for such increased cost or reduction.
 
(b) If any Indemnified Party shall have determined that after the date hereof,
the adoption of any applicable Law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, or any request or
directive regarding capital adequacy (in the case of any bank regulatory
guideline, whether or not having the force of law) of any such Governmental
Authority, has or would have the effect of reducing the rate of return on
capital of such Indemnified Party (or its parent) as a consequence of such
Indemnified Party’s obligations hereunder or with respect hereto to a level
below that which such Indemnified Party (or its parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such
Indemnified Party to be material, then on the next succeeding Distribution Date
after written demand by such Indemnified Party, the Transferor shall pay to such
Investor such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction.
 
(c) After learning of any event occurring after the date hereof which will
entitle an Indemnified Party to compensation pursuant to this Article V, the
applicable Investor shall notify the Transferor in writing.  A notice by such
Investor or the applicable Indemnified Party claiming compensation under this
Section and setting forth in reasonable detail an explanation therefor and a
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error.  In determining such amount,
such Investor or any applicable Indemnified Party may use any reasonable
averaging and attributing methods and shall describe such methods in reasonable
detail in any notice to the Transferor seeking compensation pursuant to this
Article V.
 
SECTION 5.3 Taxes.  (a) All payments and distributions made hereunder by the
Transferor or the Servicer (each, a “payor”) to each Investor (a “recipient”)
shall be made, to the extent permitted by applicable law, free and clear of and
without deduction for any present or future income, excise, stamp or franchise
taxes and any other taxes, fees, duties, withholdings or other charges of any
nature whatsoever imposed by any taxing authority on any recipient (or any
assignee of such parties), but excluding Excluded Taxes (such non-excluded items
being called “Taxes”).  In the event that any withholding or deduction from any
payment made by the payor hereunder is required in respect of any Taxes, then
the Transferor shall:
 
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii) promptly forward to such Investor an official receipt or other
documentation satisfactory to such Investor evidencing such payment to such
authority; and
 
(iii) pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.
 
Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such payment recipient hereunder, the recipient may
pay such Taxes and the Transferor will promptly pay such additional amounts
(including any penalties, interest or expenses), as shall be necessary in order
that the net amount received by the payment recipient after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such payment recipient would have received had such Taxes not been asserted.
 
15

--------------------------------------------------------------------------------

 
 
If the Transferor fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the recipient the required receipts or other
required documentary evidence, the Transferor shall indemnify the recipient for
any incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.
 
(b) Each Investor that is not incorporated under the laws of the United States
of America or a state thereof or the District of Columbia shall, prior to
becoming a party to any Transaction Document, deliver to the Transferor two duly
completed copies of Internal Revenue Service Form W-8ECI, or an applicable
successor form.  Each Investor that is incorporated under the laws of the United
States of America or a state thereof or the District of Columbia shall, prior to
becoming a party to any Transaction Document, deliver to the Transferor two duly
completed copies of an Internal Revenue Service Form W-9 or applicable successor
form.
 
(i) Each Investor shall deliver to the Transferor two (2) further copies of any
such form or certification previously delivered on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Transferor; and
 
(ii) Each Investor shall obtain such extensions of time for filing and complete
such forms or certifications as may reasonably be requested by the Transferor;
unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred after the Effective Date and prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Investor from duly
completing and delivering any such form with respect to it, and such Investor so
advises the Transferor.  In such event, the Investor shall make reasonable
efforts to cooperate with the Transferor in availing itself of any other then
reasonably available exemption for Taxes.  Each such Investor so organized shall
certify (i) in the case of an Internal Revenue Service Form W-8ECI, that it is
entitled to receive payments under the this Agreement and the other Transaction
Documents without deduction or withholding of any United States federal income
taxes and (ii) in the case of an Internal Revenue Service Form W-9, that it is
entitled to an exemption from United States backup withholding tax.
 
SECTION 5.4 Other Costs and Expenses; Breakage Costs.  (a) To the fullest extent
permitted by applicable law, the Transferor agrees, on the next succeeding
Distribution Date after receipt of a written invoice, to pay or cause to be
paid, and to save each Investor harmless against liability for the payment of,
all reasonable out of pocket expenses (including attorneys’ fees and expenses,
any filing fees and expenses incurred by officers or employees of the Investor
and fees and expenses of the Investor with respect to one audit per year;
provided, however, that upon the occurrence of an Early Redemption Event, the
Investors shall be reimbursed by the Transferor for reasonable fees and expenses
incurred in connection with an unlimited number of audits) or intangible,
documentary or recording taxes incurred by or on behalf of the Investor (i) in
connection with the preparation, negotiation, execution and delivery of this
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including the perfection or protection of the Offered Notes) and
(ii) from time to time (A) relating to any amendments, waivers or consents under
this Agreement and the other Transaction Documents, or (B) arising in connection
with an Investor’s enforcement or preservation of rights under this Agreement or
in any of the other Transaction Documents.
 
(b) The Issuer shall pay an Investor, on the next succeeding Distribution Date
after request from such Investor, such amount or amounts as shall compensate
such Investor for any loss (including loss of profit), cost or expense incurred
by an Investor (as reasonably determined by such Investor) as a result of any
reduction of the Class A Note Principal Balance, Class B Note Principal Balance
or Class C Note Principal Balance, as applicable, other than at the end of a
LIBOR Period and for which the Transferor failed to provide notice to the
Investor pursuant to subsection 2.4(c).  After such Investor receives actual
knowledge of any of the events specified in this subsection 5.4(b), a
certificate of such Investor setting forth in reasonable detail a calculation of
any amount or amounts that such Investor is entitled to receive pursuant to this
subsection 5.4(b) and the reason(s) therefor shall be delivered to the
Transferor (with a copy to the Investor) and shall be conclusive absent manifest
error.
 
SECTION 5.5 Indemnities by the Servicer.  (a) The Servicer shall indemnify and
hold harmless each Indemnified Party from and against any loss, liability,
expense, damage or injury suffered or sustained by reason of willful
misfeasance, bad faith, or negligence in the performance of the duties of the
Servicer, by reason of reckless disregard of obligations and duties of the
Servicer hereunder or under the Indenture, the Indenture Supplement and the
Transfer and Servicing Agreement or by reason of the failure of any
representation or warranty made or deemed made by the Servicer (or any of its
officers) under or in connection with this Agreement to have been true and
correct in all material respects as of the date made or deemed made; provided,
however, that the Servicer shall not indemnify any such Indemnified Party for
any such loss, liability, expense, damage or injury suffered or sustained by
reason of any action taken or omitted at the written request of any such
Indemnified Party; and provided, further, that the Servicer shall not indemnify
any such Indemnified Party for any such loss, liability, expense, damage or
injury incurred with respect to any action taken by such Indemnified Party
constituting fraud, gross negligence, breach of fiduciary duty or willful
misconduct, with respect to the uncollectibility of the Receivables or with
respect to any federal, state or local income or franchise taxes (or any
interest or penalties with respect thereto) required to be paid by any such
Indemnified Party in connection herewith to any taxing authority.  The Servicer
shall not be liable for acts or omissions of any Successor Servicer.  The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof.
 
(b) Each Indemnified Party shall use its good faith efforts to mitigate, reduce
or eliminate any losses, expenses or claims for indemnification pursuant to this
Section 5.5; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Person any additional
costs or legal or regulatory burdens which in such Person’s reasonable opinion,
would have an adverse effect on its business, operations or financial condition.
 
ARTICLE VI                                
 


 
MISCELLANEOUS
 
SECTION 6.1 Term of Agreement; Survival.  This Agreement shall terminate on the
Expiration Date; provided, however, that (i) the rights and remedies of the
parties hereto with respect to any representations or warranties made or deemed
to be made by such party in this Agreement, and (ii) the provisions of Article V
and Sections 6.10 and 6.11 of this Agreement shall survive the termination of
this Agreement and the payment in full of the Note Principal
Balance.  Furthermore, all representations, warranties, covenants, guaranties
and indemnifications contained in this Agreement and the Transaction Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale and transfer of the Offered Notes.
 
SECTION 6.2 Waivers; Amendments.  (a)  No failure or delay on the part of any
party hereto in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy.  The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.
 
16

--------------------------------------------------------------------------------

 
 
(b) This Agreement may be amended from time to time only with the written
consent of each party hereto.
 
SECTION 6.3 Notices; Payments.  All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile, telegraphic, telex or cable communication) and mailed, facsimiled,
telegraphed, cabled or delivered, as to each party hereto, at its address
specified below or at such other address as shall be designated by such party in
a written notice to the other party hereto.  All such notices and communications
shall, when mailed, facsimiled, telegraphed or cabled, be effective three (3)
days after deposit in the mails, when confirmed by telephone, delivered to the
telegraph company or delivered to the cable company, respectively.
 
If to the Investors:
 
Merrill Lynch Mortgage Capital Inc.
 
335 Madison Avenue, 5th Floor
 
New York, New York  10017
 
Attention:                      Stephen Quine
 
Telephone:                      (646) 556-0678
 
Telecopy:                      (646) 556-0351
 
In respect of all other matters:
 
William Lovett, AVP Credit Services Consultant
Bank of America
Merrill Lynch (North Tower)
4 World Financial Center, 17th Floor
 
New York, New York  10080
 
Telephone:                      (212) 449-1722
 
Telecopy:                      (212) 738-1425
 


 
Payment Information:


Bankers Trust Co.
Bank ABA# 021-001-033
Account# A/C 008-12-914
Acct:  MLMCI
REF: Compucredit Aqua


If to the Transferor:
 
CompuCredit Funding Corp.
 
101 Convention Center Drive
 
Suite 850-14A
 
Las Vegas, Nevada  89109
 
Attention:                      Treasurer
 
Telephone:                      (702) 949-0190
 
 
17

--------------------------------------------------------------------------------

 
Telecopy:                      (702) 598-3651
 
Payment Information:
 
ABA #
 
Account No.
 
If to the Servicer:
 
CompuCredit Corporation
 
Five Concourse Parkway, Suite 400
 
Atlanta, Georgia  30328
 
Attention:                      General Counsel
 
Telephone:                      (770) 828-2850
 
Telecopy:                      (770) 206-6187
 
If to the Issuer:
 
CompuCredit Credit Card Master Note Business Trust
 
c/o Wilmington Trust FSB
 
3993 Howard Hughes Parkway, Suite 250
 
Las Vegas, Nevada  89109
 
Attention:                      Corporate Trust Administration
 
Telephone:                      (702) 866-2202
 
Telecopy:                      (702) 866-2244
 
SECTION 6.4 Governing Law; Submission to Jurisdiction; Appointment of Service
Agent

 
(A) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).  EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 6.4 SHALL AFFECT THE RIGHT OF
ANY PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE PARTIES HERETO OR
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
 
(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally consents
to service of process in the manner provided for notices in Section 6.3 of this
Agreement; provided, that nothing in this Agreement shall affect the right of
any such party to serve process in any other manner permitted by law.
 
SECTION 6.5 Integration.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
SECTION 6.6 Severability of Provisions.  If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.
 
 
18

--------------------------------------------------------------------------------

 
SECTION 6.7 Counterparts; Facsimile Delivery.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
 
SECTION 6.8 Successors and Assigns; Binding Effect.  This Agreement shall be
binding upon each of and inure to the benefit of the Transferor, the Issuer, the
Servicer and the Investors and their respective successors and permitted assigns
(including any subsequent holders of the Offered Notes).  Notwithstanding
anything to the contrary contained herein, except as provided in Section 5.02 or
6.02 of the Transfer and Servicing Agreement, this Agreement may not be assigned
by the Transferor, the Issuer or the Servicer without the prior consent of the
Investors (which consent shall not unreasonably be withheld or delayed).  No
Investor may Transfer its rights hereunder in whole or in part to any Person
except in compliance with the Indenture Supplement and the requirements of
Section 4.4.  Notwithstanding anything contained herein to the contrary, the
Investors may at any time enter into a Repurchase Transaction, provided that the
aggregate number of beneficial owners, Participants or record owners of the
Offered Notes shall not be more than the number set forth in Item 8 of Schedule
1 hereto.  For the avoidance of doubt, a purchaser in a Repurchase Transaction
shall not constitute a beneficial owner or a Participant for purposes of this
Section 6.8 and Section 9.04 of the Indenture Supplement, but shall constitute a
record owner.
 
SECTION 6.9 Confidentiality Agreement.  Each of the parties hereto hereby agrees
that it will not disclose the contents of this Agreement or any other
Proprietary Information or confidential information of or with respect to the
Investors, the Transferor, the Servicer or the Issuer to any other Person;
except that each such party and its officers and employees may (i) disclose such
information to its external accountants, attorneys, investors, potential
investors and the agents of such Persons (“Excepted Persons”), and as required
by an applicable law or order of any judicial or administrative proceeding or
regulatory examination, and (ii) disclose the Agreement and such information in
any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving this Agreement for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with this Agreement;
provided, however, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of the Transferor and the Investors that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, the Transferor and its Affiliates, and each
Investor and potential Investor, to the extent that such Investor or potential
Investor actually receives the confidential information described below, will
enter into a confidentiality agreement for the benefit of the Transferor and its
Affiliates in form and substance similar to the Confidentiality Agreement
entered into by the Transferor and Merrill Lynch Mortgage Capital Inc. in
connection with the transactions contemplated by this Agreement.  It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 6.9 are: all fees and other pricing terms, and all
provisions relating to Early Redemption Events.  Each of the parties hereto
agrees that the remedies and procedures available to the Company (as defined in
the Confidentiality Agreement) contained in the Confidentiality Agreement are
incorporated herein by reference and may be exercised by each of the Investors
as if any such party were the Company referred to in the Confidentiality
Agreement.
 
Notwithstanding anything herein to the contrary, each party (and each employee,
representative or other agent of each party) hereto may disclose to any and all
persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” of the
transactions contemplated hereby (including opinions or other tax analyses) that
are provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions contemplated
hereby.
 
SECTION 6.10 No Bankruptcy Petition Against the Issuer or the Transferor.  Each
of the parties hereto, by entering into this Agreement, covenants and agrees
that it will not at any time institute against, or join any other Person in
instituting against, the Issuer or the Transferor any proceeding of a type
referred to in the definition of Insolvency Event.
 
SECTION 6.11 No Recourse Against Issuer.  Notwithstanding anything to the
contrary contained herein, the obligations of the Issuer under this Agreement,
the Indenture and the Indenture Supplement shall be payable at such time as
funds are received by or are available to the Issuer in excess of funds
necessary to pay in full all outstanding Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against the Issuer but shall continue to accrue.  Each party
hereto agrees that the payment by the Issuer of any “claim” (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party hereunder
shall be subordinated to the payment in full of all Notes.
 
SECTION 6.12 Limitation of Liability.  It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust FSB, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust FSB
but is made and intended for the purpose of binding only the Issuer and (c)
under no circumstances shall Wilmington Trust FSB be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or the other Transaction
Documents to which the Issuer is a party.
 
SECTION 6.13 Amounts Limited to Available Collections.  Notwithstanding anything
else in this Agreement to the contrary, the obligations of the Transferor
hereunder shall be payable hereunder solely to the extent funds are available
therefor and, to the extent such funds are insufficient or unavailable to pay
any amounts owing by the Transferor hereunder, it shall not constitute a claim
against the Transferor.
 
SECTION 6.14 Transferor Net Worth.  On the date of execution of this Agreement,
the Transferor shall have a net worth calculated in accordance with generally
accepted accounting principles of at least $10,000,000 and (ii) the Transferor
shall make no distributions of dividends or returns of capital comprising its
net worth, as calculated in accordance with GAAP, except to the extent that,
after giving effect thereto, the Transferor shall have a net worth at least
equal to $10,000,000.
 

 
19

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date and year
first above written.

 
COMPUCREDIT FUNDING CORP., as Transferor
By:   /s/Joshua C.
Miller                                                             
Name: Joshua C. Miller
Title: Assistant Secretary


COMPUCREDIT CORPORATION, as Servicer




By:  /s/J.Paul Whitehead,
III                                                              
Name: J.Paul Whitehead, III
Title: Chief Financial Officer


COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST, as Issuer


By:     Wilmington Trust FSB, not in its individual capacity but solely as Owner
Trustee




By:      /s/Donald G.
Mackelcan                                                          
Name: Donald G. Mackelcan
Title:  Senior Vice President


MERRILL LYNCH MORTGAGE CAPITAL INC., as Investor




By:  /s/Wendy J.
Gorman                                                              
Name: Wendy J.
Gorman                                                                
Title:   Senior vice President


Class A Commitment Percentage: 100%
Class B Commitment Percentage: 100%
Class C-1 Commitment Percentage: 100%
Class C-2 Commitment Percentage: 100%


 
S-1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------